Citation Nr: 9928498	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-17 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis B.  

2.  Entitlement to an initial compensable evaluation for 
history of cervical spasms.

3.  Entitlement to an initial compensable evaluation for 
gastritis.

4.  Entitlement to an initial compensable evaluation for 
spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from February 1982 
to February 1985, and from July 1991 to April 1996.  This 
case comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) regional office in Montgomery, Alabama 
(hereinafter RO).

The issues of entitlement to an initial compensable 
evaluation for history of cervical spasms, gastritis, and 
spondylosis, as well as the issue of entitlement to a 10 
percent evaluation based on multiple, noncompensable 
service-connected disabilities are addressed in the remand 
portion of this decision.


FINDING OF FACT

The claim for service connection for residuals of hepatitis B 
is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of hepatitis B is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 3.303 
(1998).

Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  The United States Court of Appeals for Veterans 
Claims (hereinafter Court) has made clear that in order to 
establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service (this element 
usually requires VA to obtain and examine the veteran's 
service medical records which are ordinarily in the custody 
of the government); and a link or nexus between the two.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The veteran's service medical records for his first period of 
active duty have not been furnished by the appropriate 
service department.  The available records show that his was 
treated in 1991 and 1995 for gastrointestinal complaints.  He 
donated blood in June 1993, and received hepatitis related 
test results.  The antibody to hepatitis B core result was 
positive, and the result for the hepatitis B surface antigen 
was negative. 

The inservice gastrointestinal symptoms and the positive 
antibody core result for Hepatitis B, tend to show the 
presence of a chronic disorder.  Accordingly, the Board finds 
that the veteran's claim is plausible and is, thus, well 
grounded. 

ORDER

The claim of entitlement to service connection for residuals 
of hepatitis B is well grounded.


REMAND

As previously indicated, the claim for service connection for 
hepatitis B is well grounded.  Additionally, the Board 
further finds that the claims of entitlement to an initial 
compensable evaluations for history of cervical spasms, 
gastritis, and spondylosis, are also well grounded.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Service connection is currently in effect for history of 
cervical spasms, gastritis, and spondylosis (presumably 
involving the L5), and noncompensable evaluations have been 
assigned.  However, post service examinations have not been 
conducted.  The Board concludes that VA examinations would 
provide a record upon which a fair, equitable, and 
procedurally correct decisions on the claims for entitlement 
to initial compensable evaluations for history of cervical 
spasms, gastritis, and spondylosis.  38 C.F.R. § 3.326 
(1998).  

The Board notes that the service medical records for the 
first period of active duty are not on file.  In a recent 
decision the Court of Appeals for Veterans Claims held that 
at the time of an initial rating, separate ratings could be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App. 119 (1999).


Accordingly, this case is remanded to the RO for the 
following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to April 
1996, should be obtained and associated 
with the claims file.  The veteran should 
be requested to provide the dates he was 
treated at Kessler Air Force Base during 
1991. 

2.  The RO is requested to identify the 
segment of the spine in which the 
spondylosis is located.

3.  The RO should request the National 
Personnel Records Center to conduct a 
search for the medical records for the 
first period of active duty and any other 
medical records identified by the veteran 
which are not on file.

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the severity of the disorders involving 
the cervical spine and lumbosacral spine 
(presumably).  The examiner should be 
afforded an opportunity to review the 
appellant's claims file and a copy of 
this Remand prior to the examination.  
The examinations should include all 
necessary tests and studies, to include 
X-rays.  It is requested that the 
examination include range of motion 
testing.  The examiner is requested to 
state the normal range of motion of 
involved.  

Additionally, the orthopedist should be 
requested to determine whether the 
appellant's disabilities, exhibit 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when used 
repeatedly over a period of time. 

5.  A VA examination should be conducted 
by a specialist in liver disorders to 
determine the nature, severity and 
etiology of any residual disability 
associated with claimed hepatitis B.  The 
examiner should be afforded an 
opportunity to review the appellant's 
claims file and a copy of this Remand 
prior to the examination.  All testing 
deemed necessary should be performed.  
Following the examination and in 
conjunction with a review of the claims 
folder it is requested that the examiner 
render opinions as to the following:

a)  Whether it is as likely as not that 
the veteran had hepatitis B during either 
periods of active duty and if yes, the 
examiner is requested to identify any 
current residual disability.

b)  If no, the examiner is requested to 
provide an explanation as to the clinical 
significance of the positive antibody to 
hepatitis B core and the negative 
hepatitis B surface antigen test findings 
recorded in June 1993

6.  The RO is requested to notify veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

7.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Green v. Derwinski, 1. Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

8.  Thereafter, the RO should 
readjudicate the issues in appellate 
status to include consideration 
of.38 C.F.R. §§ 3.324, 4.40, 4.45, 4.59, 
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) and Fenderson.  

If any issue on appeal remains denied, a supplemental 
statement of the case should be provided to the veteran and 
his representative, which include 38 C.F.R. § 3.324 if 
applicable.  After the veteran and his representative have 
had an adequate opportunity to respond, the appeal should be 
returned to the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals








